Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to claims 3, 10 and 17 are sufficient to distinguish them from claims 1, 8 and 15 of the ‘626 application, therefore the rejection for double patenting has been withdrawn. 

Allowable Subject Matter
Claims 3-20 and 23-24 are allowed.
Independent claims 3, 10, and 17 describe video coding including determining whether a reference image is a long term reference image according to an identifier, determining a motion vector candidate list for a current coding unit, receiving indexes, obtaining an initial motion vector from the candidate list according to the indexes, performing prediction for the current coding unit based on the initial motion vector, correcting the initial motion vector by performing a search in response to the initial motion vector pointing to a short term reference image, and using the initial motion vector without correction in response to the initial motion vector pointing to a long-term image. 
The closest arts are Kim and Chuang. Kim discloses identifying reference images pointed to by motion vectors in a candidate list as long or short term using an identifier, Kim further discloses determining the reference type for the current block and each candidate motion vector and either scaling, disqualifying or not scaling each motion vector on the candidate list based on whether the references for the current block and the candidate are both short term, mixed short and long term, or both long term. Kim then selects a motion vector from the list of processed candidates to be used for prediction. However, Kim discloses scaling or ‘correcting’ each eligible motion vector the candidate list 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423